EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 08/27/2022 with Applicant Attorney Mr. Stan Lewis. An e-mail with the amendment was received from Mr. Stan Lewis on 08/29/2022 (attachment enclosed). 
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
	
Listing of Claims
1. – 14. (Cancelled)

15. (Currently Amended)  A network node for enabling wireless communication with a wireless device in a wireless network, wherein a pre-determined maximum total transmit power is available for downlink transmission by the network node, wherein the network node is configured to:
detect, based on a location of the wireless device, that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network node when using a nominal transmit power,
identify a first set of channels 
determine a boosted transmit power for the first set of channels 
determine an attenuated transmit power for transmission of a second set of channels 
transmit the first set of channels where the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power.

16. (Currently Amended)  [[A]] the network node according to claim 15, wherein the first set of channels 

17. (Currently Amended)  [[A]] the network node according to claim 16, wherein the network node is configured to determine the boosted transmit power for the dedicated channels 

18. (Currently Amended)  [[A]] the network node according to claim 16, wherein the first set of channels least one of: a Primary Synchronization Signal PSS, a Secondary Synchronization Signal SSS, Cell-specific Reference Signals CRS, a Physical Broadcast Channel PBCH, a Physical Control Format Indicator Channel PCFICH, a Physical Downlink Control Channel PDCCH carrying system information, and a Physical Downlink Shared Channel  PDSCH carrying system information.
 
19. (Currently Amended)  [[A]] the network node according to claim 15, wherein the network node is configured to determine the boosted transmit power individually per channel or signal.

20. (Currently Amended)  [[A]] the network node according to claim 15, wherein the network node is configured to at least partly schedule the first set of channels 

21. (Currently Amended)  [[A]] the network node according to claim 20, wherein the network node is configured to at least partly transmit the first set of channels 
22. (Currently Amended)  [[A]] the network node according to claim 21, wherein the network node is configured to determine the boosted transmit power individually per subcarrier or per resource block or per resource element.

23. (Currently Amended)  [[A]] the network node according to claim 21, wherein the network node is configured to serve multiple wireless devices and to schedule the wireless devices in resource blocks or resource elements based on their distance to the network node. 
24. (Currently Amended)  [[A]] the network node according to claim 15, wherein the network node is configured to adapt transmission parameters used for the transmission of the first and second sets of channels 

25. (Currently Amended)  [[A]] the network node according to claim 24, wherein said transmission parameters comprise at least one of: a combination of Modulation & Coding Scheme MCS and rank for PDCCH, and number of Control Channel Elements CCEs for PDCCH.

26. (Currently Amended)  [[A]] the network node according to claim 15, wherein the total transmit power used for transmitting the first and second sets of channels 

27. – 30.	(Cancelled) 
31. (Currently Amended)  A method performed by a network node of a wireless network, for enabling wireless communication with a wireless device, wherein a pre-determined maximum total transmit power is available for downlink transmission by the network node, the method comprising: 
detecting, based on a location of the wireless device, that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network node when using a nominal transmit power,
identifying a first set of channels 
determining a boosted transmit power for the first set of channels 
determining an attenuated transmit power for transmission of a second set of channels 
transmitting the first set of channels where the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power.

32. (Currently Amended)  [[A]] the method according to claim 31, wherein the first set of channels 

33. (Currently Amended)  [[A]] the method according to claim 31, wherein the boosted transmit power is determined for the dedicated channels 
34. (Currently Amended)  [[A]] the method according to claim 31, wherein the first set of channels 

35. (Currently Amended)  [[A]] the method according to claim 31, wherein the boosted transmit power is determined individually per channel or signal.

36. (Currently Amended)  [[A]] the method according to claim 31, wherein the method is performed after the network node has been upgraded to employ a new transmission technology which provides higher bitrate and shorter transmission range than a previous transmission technology employed by the network node prior to said upgrade.

37. (Currently Amended)  [[A]] the method according to claim 31, wherein said new transmission technology is related to modulation 


38. (Currently Amended)  A non-transitory computer-readable storage medium containing a computer program comprising instructions which, when executed on at least one processor of a network node, cause the at least one processor to carry out a method for enabling wireless communication with a wireless device, wherein a pre-determined maximum total transmit power is available for downlink transmission by the network node, the method comprising: 
detecting, based on a location of the wireless device, that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network node when using a nominal transmit power,
identifying a first set of channels 
determining a boosted transmit power for the first set of channels 
determining an attenuated transmit power for transmission of a second set of channels 
transmitting the first set of channels where the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power.



The Allowance
The claims 15-26 and 31-38 are allowed. 

	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 31 and 38.

	The closest prior art of record (Venkataraman et al. (US 2012/0196611 A1), “System and method for performance enhancement in heterogeneous wireless access network employing band selective power management”; Kwon et al (US 2009/0225701 A1), “Method for transmitting and receiving signals based on segmented access scheme and method for allocating sequence for the same” and  Nitin et al (Applicant supplied IDS- NPL: NB-IoT Deployment Study for Low Power Wide Area Cellular loT: 2016 IEEE 27th Annual International Symposium on Personal, Indoor, and Mobile Radio Communications (PIMRC) - Workshop: From M2M Communications to Internet of Things); 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461